Citation Nr: 1423081	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  The Veteran's decorations for his service include the Combat Infantry Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is associated with the claims file. 

In October 2010, the Board remanded the case for a new VA examination.  Although the Veteran was afforded a VA examination in December 2010, the report of examination is inadequate for a determination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was afforded a VA examination in December 2010 with respect to service connection for a back disability.  The December 2010 VA examiner concluded that it is not likely that the Veteran's degenerative disc disease of the lumbar spine is related to active service.  The opinion notes that in addition to only one documented complaint of back pain during service in 1968, the changes in the spine were somewhat minor in nature; thus, the changes are likely consistent with his age.  The examiner referred to an X-ray showing degenerative disc disease mainly at L4-L5 level, but the x-ray report is not of record.  

A subsequent private computed tomography (CT) scan of the lumbar spine in July 2011 showed degenerative disc and degenerative facet disease, most notably at L2-L3, L3-L4, and L4-L5, resulting in severe canal stenosis at those levels.  The CT report also noted incomplete segmentation at T12-L1 and L5-S1 with incomplete fusion of the left L1 lamina.  

Also, a private report of magnetic resonance imaging (MRI) of the lumbar spine in October 2005 reflected mild-to-moderate posterior bulging of the disc with moderate canal stenosis at the L3-L4 level, and moderate-to-large bulging disc with moderate-to-severe canal stenosis at the L4-L5 level.    

Taken together, the October 2005 MRI and the July 2011 CT appear to show changes in the spine that are not "minor in nature" as noted by the VA examiner.  Thus, the December 2010 examination report is ambiguous and required clarification by the examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the reports of diagnostic studies referenced in the December 2010 VA examination report, including reports of x-ray examination of the lumbar spine, with the claims file.  

2.  Return the claims file to the VA examiner who conducted the December 2010 examination, if available; otherwise, to another appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a back disability, however diagnosed, that is related to his active service.  

The October 2005 and July 2011 CT and MRI scans must be addressed.  

3.  The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

